Citation Nr: 9905052	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a substantive appeal was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to June 
1969, and from April 1971 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  A notification from the veteran of a change of address 
was received by the RO on July 6, 1994.

2.  On July 7, 1994, a Statement of  the Case was mailed by 
the RO to the veteran's former address, not to his new 
address.

3.  The July 7, 1994, Statement of the Case was not mailed to 
the veterans' last address of record. 

CONCLUSION OF LAW

A substantive appeal received in October 1997 is timely.  
38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that, one day prior to the issuance of a 
July 7, 1994 Statement of the Case (SOC), the RO received his 
change of address notification, but still sent the SOC his 
old address.  He has stated that he was not aware of the SOC 
until September 1997. He contends that a letter from him to 
the RO in October 1997 should be accepted as a timely 
substantive appeal to a January 1993 RO decision, which 
denied his underlying claim for an increased evaluation for 
hypertension.  

Appellate review of an RO decision is initiated by an notice 
of disagreement and completed by a substantive appeal after 
an SOC is furnished.  38 U.S.C.A. 
§ 7105(a).  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal 
consists of a properly completed VA Form 9, Appeal to the 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  
38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.202.  After an 
appellant receives the SOC, the appeal must be filed within 
sixty days from the date the statement of the case is mailed, 
38 U.S.C.A. § 7105(d)(3), or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed, whichever period ends later.  38 C.F.R. § 
20.302(b); see YT v. Brown, 9 Vet. App. 195, 198-99 (1996); 
Mason v. Brown, 8 Vet. App. 44, 54 (1995) (citing Roy v. 
Brown, 5 Vet. App. 554, 555 (1993)).  Section 7105(d)(3) 
further provides that the 60-day period may be extended " for 
a reasonable period upon request" and "for good cause shown", 
and that the RO "may close the case for failure to respond" 
to the SOC, but that
"questions as to timeliness and adequacy of responses shall 
be determined by the [Board]."  YT, supra.

38 C.F.R. § 3.1(q) provides that notice means written notice 
sent to a claimant at his latest address of record.

In this case, an RO decision dated January 29, 1993, denied a 
claim of entitlement to an increased evaluation for service 
connected hypertension, and the veteran filed a notice of 
disagreement in May 1993.  On July 6, 1994, the RO received a 
change of address notice from the veteran.  On July 7, 1994, 
the RO mailed a SOC to the veteran's former address, not to 
his new address.  The veteran has indicated that he was 
hospitalized at the time of the July 1994 SOC, and that it 
was sent to his former address of record, which, the Board 
finds, is what happened.  While the veteran's former address 
appears to have been the address of his mother, that fact 
does not mean that the SOC was mailed to veteran's last 
address of record, as required by the cited regulation. The 
veteran has stated that he found the SOC in September 1997, 
while "going through VA papers."  He then wrote to the RO, 
and was told that the time period for filing a substantive 
appeal had expired.

As it is clear that the July 1994 SOC was sent to an old 
address after the receipt by the RO of the veteran's change 
of address, which was not in compliance with 38 C.F.R. 
§ 3.1(q), the Board finds that the veteran did not receive 
notice of the January 1993 RO decision until September 1997.  
The Board concludes that the time for filing a substantive 
appeal should have been extended, and the veteran's October 
1997 letter to the RO should be accepted as his substantive 
appeal on the issue of entitlement to an increased rating for 
hypertension.


ORDER

The veteran's substantive appeal in October 1997 of a 
determination by the RO in January 1993, denying an increased 
evaluation for hypertension, was timely.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


- 4 -


